Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 3/31/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The FOREIGN and NPL documents therein listed are found in the file-wrapper for parent application 16/485032, and were reviewed, per MPEP 707.05(a). Pursuant to 37 CFR 1.98(d), if the IDS submitted in the parent application complies with 37 CFR 1.98(a) to (c), copies of the patents, publications, pending U.S. applications, or other information submitted in the parent application need not be resubmitted in the continuing application.  MPEP § 609.02 (B)(2).  The references therein have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 6 each read in part, “wherein the rounded edge is…[.]” It is unclear which previous edge is considered rounded due to the antecedent usage of “the” or if an additional edge was intended to be rounded. For examination purposes, it will be interpreted that there is a rounded edge present on the cube corner.
There are no depending claims to inherit the same deficiencies by virtue of dependency. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Smith (US 2017/0010395)(from IDS of 3/31/2022).
Regarding independent claim 1, Smith discloses An article (Title – retroreflective sheeting including cube corner elements) comprising (i.e., open language for the claim, MPEP 2111.03) a structured surface that extends along a reference plane (claim 1 – sheeting), the structured surface (as defined by the following limitations) comprising (i.e., open language for the structured surface) a first cube corner element and remaining cube corner elements (claim 1 - plurality of cube corner elements comprising full cubes), the first cube corner element having a first, second, and third optical face (claim 1 – three square faces); 
wherein at least part of the first optical face deviates from orthogonality relative to at least a part of the second optical face by a first angle error whose magnitude is at least 1 minute of arc but no more than 2 degrees (claims 2 and 3 – dihedral angle error between 1 arc minute and 60 arc minutes [60 arc minutes = 1 degree]).
Regarding claim 2, the reference further discloses The article of claim 1, wherein the first optical face is a compound face having a first and second constituent face that meet along a first break line, and the second optical face is a compound face having a third and fourth constituent face that meet along a second break line (claim 1 – hexagonal, pentagonal shapes), and wherein the first constituent face deviates from orthogonality relative to the third constituent face by the first angle error (claim 3 – 1 arc minute).
Regarding claim 3, the reference further discloses 3. The article of claim 2, wherein the second constituent face also deviates from orthogonality relative to the fourth constituent face by the first angle error (claim 3 – 1 arc minute).
Regarding claim 4, the reference further discloses 4. The article of claim 1, wherein the first, second, and third optical faces are each compound faces having two constituent faces that meet along a first, second, and third break line respectively (claim 1), and for each of the first, second, and third optical faces, the two constituent faces are parallel (para. 67 – substantially parallel) to each other to within 1 minute of arc (claim 3 – 1 arc minute).
Regarding claim 7, the reference further discloses 7. The article of claim 1, wherein the structured surface also includes other cube corner elements, and wherein the at least part of the first optical face is not coplanar with any optical face (i.e., cube corners are not co-planar), or portion thereof, of any of the other cube corner elements that are adjacent to the first cube corner element (claim 5 – the angle errors are different from each other).
Examiner's Note
With respect to claim(s) 5 and 6, Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending 35 USC 112, second paragraph, rejection. 
Regarding claim 5, the prior art does not teach or suggest “The article of claim 1” including the specific arrangement for “wherein the rounded edge is a dihedral edge of the cube corner element.” as set forth in the claimed combination(s).
Regarding claim 6, the prior art does not teach or suggest “The article of claim 1” including the specific arrangement for “wherein the rounded edge is a non-dihedral edge of the cube corner element.” as set forth in the claimed combination(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8251525 - retroreflective sheeting including cube corner elements.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872